
	
		I
		112th CONGRESS
		1st Session
		H. R. 3077
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. Miller of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to ensure that
		  customers have the right to immediately close any account at any insured
		  depository institutions on demand, without cost to the consumer, that consumers
		  receive any balance in their account immediately, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Freedom
			 and Mobility in Consumer Banking Act.
		2.Federal Deposit
			 Insurance Act amendmentsThe
			 Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by adding at
			 the end the following new section:
			
				51.Right to close
				personal checking and savings accounts
					(a)In
				generalAn insured depository
				institution may not—
						(1)prohibit any person from closing a checking
				or savings account, regardless of whether the balance in the account is
				positive, zero, or negative; or
						(2)charge any fee to
				close any such account.
						(b)Time
				limitAn account at any
				insured depository institution shall be closed by the institution not later
				than 48 hours after receiving a request from the customer to close the
				account.
					(c)Methods of
				requesting closure of an account
						(1)In
				generalAny accountholder of an account at an insured depository
				institution may request that the account be closed in person, over the phone,
				or by other electronic or remote means, as may be prescribed by
				regulation.
						(2)Exception for
				large accountsNotwithstanding paragraph (1), any insured
				depository institution may require an accountholder of an account which has an
				outstanding balance of $25,000 or more on deposit at the depository institution
				to close the account in person, to the extent the depository institution has
				provided written notice of such requirement to the account holder at any time
				prior to receiving a request from the accountholder to close the
				account.
						(d)Repayment of
				balances
						(1)In
				generalAny balance in an
				account at an insured depository institution that is closed by the institution
				pursuant to a request by the accountholder shall repaid to the accountholder in
				accordance with the following requirements:
							(A)In
				personIf the request is made
				in person, the total amount of funds on deposit in the account shall be paid to
				the accountholder at the time the request is made at the consumer’s option and
				without a fee, by certified check provided to the consumer at the time of the
				request, by electronic fund transfer executed on that business day to an
				account designated by the consumer, or by any other means offered by the
				financial institution if requested by the consumer.
							(B)Request made by
				other meansIf the request is
				made over the phone, or by other electronic or remote means, the total amount
				of funds on deposit in the account shall promptly be remitted by the
				institution to the accountholder at the consumer’s option and without a fee, by
				certified check issued on the business day on which the request is received, by
				electronic fund transfer executed on that business day to an account designated
				by the consumer, or by any other means offered by the financial institution if
				requested by the consumer.
							(2)Time
				limitIn any case, the
				payment by an insured depository institution of the total amount of funds on
				deposit in an account at the institution which the accountholder has requested
				be closed shall be remitted to the accountholder before the end of the 3
				business day period beginning when the accountholder submits such
				request.
						(e)Prohibition on
				any fees or charges after request To closeNo insured depository institution may
				impose any fees or charges on any deposit account at such institution after
				receiving a request in accordance with subsection (c) to close the
				account.
					(f)Prohibition on
				reopening account To make subsequent paymentNo insured depository institution may
				reopen an account that the consumer has requested be closed in accordance with
				subsection (c) to apply subsequent debits, whether preauthorized or otherwise,
				or for any other reason, unless the consumer expressly requests that such
				account be reopened.
					(g)Notice of
				subsequent preauthorized recurring debitsDuring the 30-day period beginning on the
				date an account at an insured depository institution is closed pursuant to a
				request by the accountholder, the insured depository institution shall promptly
				notify the customer if a preauthorized recurring debit is directed to the
				account.
					(h)Limitation on
				reporting
						(1)Negative balance
				resulting from feesIf, at
				the time any account at an insured depository institution is closed, the
				account has a negative balance resulting solely from any fee assessed by the
				depository institution, the insured depository institution may not report the
				fact of the outstanding balance or any other adverse information with respect
				to such account to any consumer reporting agency described in section 603(f) of
				the Fair Credit Reporting Act if such information could be used to adversely
				affect the consumer’s ability to open a transaction account at another
				depository institution.
						(2)Treatment of
				negative balance resulting from overdraftsIf such information could be used to
				adversely affect the consumer’s ability to open a transaction account at
				another depository institution, an insured depository institution shall not
				report to any consumer reporting agency (as defined in section 603 of the Fair
				Credit Reporting Act) that an account had a negative balance at the time of the
				closure of the account unless all of the following conditions are met:
							(A)Only if the
				negative balance is the result of funds actually paid by the depository
				institution to a third party.
							(B)Only for the
				amount it actually paid to the third party and not for any fees associated with
				the transaction.
							(C)Only to the extent the negative balance is
				the result of credit extended through an overdraft line of credit program where
				the fee or charge incurred in connection with the overdraft is considered a
				finance charge under the Truth In Lending Act.
							(3)Notice and
				opportunity for repayment of overdraftIf an account of an accountholder at an
				insured depository institution has a negative balance at the time the account
				is closed, the insured depository institution—
							(A)shall promptly notify the accountholder of
				the fact of the negative balance and the amount due; and
							(B)may, after the end of the 30-day period
				beginning on the date notice is provided to an accountholder under subparagraph
				(A)—
								(i)report the fact of the outstanding balance
				or any other adverse information with respect to such account to any consumer
				reporting agency, subject to the limitations in paragraph (2); and
								(ii)take any other
				collection activity with respect to such outstanding balance.
								(i)Transfer of
				direct deposit received after notice of closure and
				paymentIf—
						(1)during the 30-day period beginning after
				any balance in an account at an insured depository institution that is closed
				by the institution pursuant to a request by the accountholder has been repaid
				to the accountholder, a previously scheduled amount intended for direct deposit
				into such account is received by such institution, and
						(2)before the time
				such amount is received, the consumer provides the insured depository
				institution with an account number and insured depository institution routing
				number for a successor transaction or savings account at another insured
				depository institution,
						the
				insured depository institution which receives such amount shall transfer such
				amount, without a fee and by electronic fund transfer, to the insured
				depository institution identified by the former accountholder for deposit in
				the transaction or savings account identified by such former
				accountholder.(j)RegulationsThe
				Federal banking agencies shall jointly prescribe regulations to carry out the
				purposes of this
				section.
					.
		
